DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2022 has been entered.
 	Claims 205, 207-208, 210-224, 226-229, 231-234 are pending and addressed herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 205, 207-208, 210-224, 226-229, 231-234 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the disclosure must provide written support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed and that applicant was in possession of the claimed genus.
The instant claims are drawn to a method of treating Alzheimer’s disease in a subject in need thereof, the method comprising administering a therapeutically effective amount of a modified single-stranded antisense oligonucleotide (ssASO) consisting of 18 to 30 linked nucleosides and having a nucleobase sequence that is 100% complementary to a tau nucleic acid, wherein the ssASO mediates antisense inhibition by an RNase H mechanism (see claim 205).  In the broadest embodiments, the claims encompass using any ssASO that 18 to 30 nucleosides in length and 100% complementary to any tau nucleic acid (e.g., claim 205).  Dependent claims  narrow the scope of the broad genus of ssASOs to ssASOs that are 100% complementary to any segment of SEQ ID NO: 1 (e.g., see claims 207, 208, 226).  It is noted that SEQ ID NO: 1 is a DNA sequence that is 137,001 nucleotides in length.  Considering that the genus of 18 nucleotide ASO to SEQ ID NO: 1 includes ASOs targeted to nucleotides 1-18, 2-19, 3-20 and so forth up to nucleotides 136983-137001, there are well over 136,000 different ASOs 18 nucleotides in length, Further considering every possible ASO that is 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29 and 30 nucleotides in length 100% complementary to SEQ ID NO: 1 (i.e. over 136,000 each), there are well over 1,750,000 different antisense oligonucleotides that meet the structural limitations of the claims.
While the claims include functional language that apparently limits the ssASOs to those that mediate antisense inhibition of tau expression by an RNase H mechanism, the specification does not teach how to distinguish ssASOs that inhibit tau expression and those that do not.  That is, the specification does not teach any structure/function relationship to envision the structure of the ssASOs that have the required function (the ability to mediate tau expression).  The fact that it may be possible to screen, assay, or evaluate all ssASOs to determine whether they can mediate antisense inhibition of tau expression is not the standard; what is needed is a description of the identifying features of the ssASOs themselves.
Furthermore, the relevant art teaches that 100% complementary to a target sequence does  not guarantee that an antisense oligonucleotide will bind to and inhibit target gene function.  For instance,  Southwell et al. (Trends in Molecular Medicine (2012) 18(11) 634-643) teaches:
“However, an oligonucleotide may have perfect complimentarity (sic) to a transcript, and still not bind to the RNA or affect its function. In fact, only 10–50% of ASOs designed to silence genes will reduce expression of the target [13].  RNA is highly structured and associated with various proteins [14,15], which may influence oligo binding. Additionally, RNase H has strict structural requirements for activity. A single mismatch in the cleavage site results in 3 to 5-fold loss of activity [16–18], with three or more nucleotide mismatches resulting in complete loss of activity [19].  Based upon these observations, it is important to avoid ASO sequences that are predicted to hybridize to numerous off-target sites in the transcriptome.” (See page 636, first column).
  
Looking to the specification for guidance with respect to the genus of ssASOs encompassed by the claims, it appears that the specification discloses 80 antisense oligonucleotides were designed to decrease mouse tau levels and tested in vitro and from these “10 were judged to have relative good activity in this assay” and referred to results shown in Figure 3 (see Example 1, page 97).  The specification further discloses that 5 of the oligos were selected to test in vivo and of the 5, 3 (#2, #4, and #5) were selected for hippocampal administration where all three (2, 4 and 5) demonstrated >75% decrease in tau mRNA levels, referring to Figure 4 (see Example 2, page 98). The specification indicates that tau ASO #5 was infused into the right lateral ventricle of 8 week old mice and after 30 days tau mRNA levels was decreased about 95% and tau protein was also clearly decreased (see page 98 and Figure 4). The specification does not appear to provide evidence with respect to any other tau ssASOs that mediate antisense inhibition of tau expression by an RNase H mechanism.  Therefore, it appears that out of the vast genus of ASOs that meet the structural limitations of the claims, which includes more than 1.7 million different oligonucleotides, the specification has described no more than ten.  It is also noted that the exact oligonucleotide sequence of these ten ASOs is not clear to the Examiner.  It appears that the ASO sequence may correspond to specific SEQ ID Nos, but it is unclear which ASOs mediate antisense inhibition of tau expression by an RNase H mechanism.  
Accordingly, adequate written description does not exist in the instant application broad genus of tau ssASOs encompassed by the claims. The specification only provides description of the specific ssASOs that were tested and determined to inhibit tau expression by an RNase H mechanism. That is, the specification does not adequately allow persons of ordinary skill in the art to recognize that applicant(s) were in possession of the entire genus of ssASOs to those that mediate antisense inhibition of tau expression by an RNase H mechanism.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  It is noted that conception is not achieved until reduction to practice has occurred regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
To satisfy the written description requirement an applicant must describe the invention is such a way as to convey to one skilled in the art that applicant had the invention in his possession when the application was filed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).  In cases such as the instant application where a genus is claimed, the specification must contain “either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350. See Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”).
MPEP 2163 states:
"[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
 
The specification does not provide adequate description or guidance that would allow one of skill to distinguish the functional ASO species of the recited structural genus from the non-functional members without empirical determination.  Thus. one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of functional inhibitory oligonucleotides that is required to practice any of the claimed methods. 
Therefore, the disclosure does not provide sufficient written description of the genus of ssASOs that mediate antisense inhibition of tau expression by an RNase H mechanism encompassed by the claims, and rejection under 35 USC 112(a) is appropriate.
It is noted that identifying the ten specific ASO molecules described in the specification as being judged to have relative good inhibition by RNase H activity, and limiting the claims to the 10 specific AOS (by SEQ ID NO) would obviate this rejection.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
Applicant’s arguments filed 9/13/2022, with respect to the rejection(s) of claim(s) set forth in the previous office action, have been fully considered and are persuasive.  Therefore, the rejection(s) has(have) been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for the reasons set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635